DETAILED ACTION
This action is in response to Applicant’s Amendment filed 3/19/2021.
Claims 1-3, 5-10, and 12-16 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/19/2021 has been entered.
 

Response to Arguments
Applicant’s arguments, see page 7 of amendment, filed 3/19/2021, with respect to the rejection(s) of claim(s) 1-4, 7-11, and 14-16  under 35 U.S.C. 102 as being anticipated by Zeinstra, have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Lovitt.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 7-11, and 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zeinstra et al. (US 2015/0339031), hereinafter Zeinstra, in view of Lovitt et al. (US 2013/0152001), hereinafter Lovitt.

As per claim 1, Zeinstra teaches the following:
a method for operating a user interface using a first display device and a second display device having a touch-sensitive surface, (see Fig. 1 and corresponding paragraph [0039], “a primary display 162 and a secondary display 164”, paragraph [0040], “secondary display 164 includes a touch-sensitive display screen”), the method comprising:
displaying an arrangement of a multiplicity of buttons on the second display device, said buttons being associated with a screen display on the first display device.  As Zeinstra teaches in paragraph [0040], secondary display 164 may be capable of visually presenting one or more selectable icons.  As Zeinstra teaches in paragraph [0005], the two displays may be “related”, such as displaying garage door controls on the secondary display and a garage door animation on the primary display; 
automatically ascertaining, on the basis of an arriving signal, that ergonomic optimization of the displayed arrangement of the associated buttons is possible.  As Zeinstra teaches in paragraphs [0060] and [0061], interface controls may be selected and presented based upon a determined context from receiving data from a sensor (arriving signal).  As Zeinstra teaches in paragraph [0074], “active context” icon 314 selects icons for presentation based upon a vehicle context (ergonomic optimization). 
However, Zeinstra does not explicitly teach of optimizing the displayed arrangement based on the arriving signal being a frequency of use of the button.  In a similar field of endeavor, Lovitt teaches of a method of adjusting user interfaces in a moving vehicle (see abstract).  Lovitt further teaches the following:
automatically optimizing, without user intervention, the displayed arrangement in response to the automatic ascertaining.  As Lovitt shows in the flowchart of Fig. 2, step 204, displayed user interface objects may be adjusted (optimized) based upon automatically ascertaining of usage information (step 201).
the signal represents an increased frequency of use of a button of the multiplicity of buttons by the touch-sensitive surface in comparison with other buttons of the multiplicity of buttons.  As Lovitt further shows in Fig. 2, step 201, usage information of displayed elements are accessed.  Lovitt teaches in paragraph [0051] that frequency is measured “relative to the other controls”.
It would have been obvious to one of ordinary skill in the art at the time the application was filed to have modified the user interface of Zeinstra with the element adjustment based on frequency of use of Lovitt.  One of ordinary skill would have been motivated to have made such modification because as Lovitt teaches in the abstract, 

Regarding claim 2, modified Zeinstra teaches the method of claim 1 as described above.  Zeinstra further teaches the following:
the arriving signal is generated in response to an incoming data connection or a system report.  As Zeinstra teaches in paragraph [0077], a context may be receiving a communication (incoming data connection).

Regarding claim 3, modified Zeinstra teaches the method of claim 2 as described above.  Zeinstra further teaches the following:
the incoming data connection represents: an e-mail; a telephone call; and/or a report from an application of a vehicle electrical system or of a mobile communication device connected to the vehicle electrical system for data interchange purposes.  As Zeinstra teaches in paragraph [0077], the communication may be from a vehicle system (such as fuel system) or from a mobile device and comprise a text message, email, phone call, voice mail, etc.

Regarding claim 5, modified Zeinstra teaches the method of claim 1 as described above.  However, Zeinstra does not teach of altering position or size of the buttons.  Lovitt teaches the following:
the automatic optimizing of the displayed arrangement on the second display apparatus necessitates: altered positioning; and/or altered relative presentation size of the multiplicity of buttons.  As Lovitt teaches in the abstract, element adjustments can include “size, shape, and position”.
It would have been obvious to one of ordinary skill in the art at the time the application was filed to have modified the user interface of Zeinstra with the element adjustment based on frequency of use of Lovitt.  One of ordinary skill would have been motivated to have made such modification because as Lovitt teaches in the abstract, such adjustments would benefit a user of Zeinstra in reducing the cognitive load to allow the user to pay attention to other matters.

Regarding claim 7, modified Zeinstra teaches the method of claim 1 as described above.  Zeinstra further teaches the following:
the automatic optimizing remains without influence on the screen display on the first display apparatus.  As Zeinstra teaches in paragraph [0012], a user interface is presented in response to selection of an icon on the secondary display.  Therefore, as the icons of the second interface are updated, the primary interface remains unchanged, as the user has yet to select a desired icon.

As per claim 8, Zeinstra teaches the following:
a user interface, comprising: 
a first display device, (see Fig. 1, 162); 
an evaluator, (see Fig. 2, 132); 
a second display device having a touch-sensitive surface, (see Fig. 1, 164), wherein
the user interface is configured to:
display an arrangement of a multiplicity of buttons on the second display device, said buttons being associated with a screen display on the first display device.  As Zeinstra teaches in paragraph [0040], secondary display 164 may be capable of visually presenting one or more selectable icons.  As Zeinstra teaches in paragraph [0005], the two displays may be “related”, such as displaying garage door controls on the secondary display and a garage door animation on the primary display; 
automatically ascertain, on the basis of an arriving signal, that ergonomic optimization of the displayed arrangement of the associated buttons is possible.  As Zeinstra teaches in paragraphs [0060] and [0061], interface controls may be selected and presented based upon a determined context from receiving data from a sensor (arriving signal).  As Zeinstra teaches in paragraph [0074], “active context” icon 314 selects icons for presentation based upon a vehicle context (ergonomic optimization).
However, Zeinstra does not explicitly teach of optimizing the displayed arrangement based on the arriving signal being a frequency of use of the button.  In a similar field of endeavor, Lovitt teaches of a method of adjusting user interfaces in a moving vehicle (see abstract).  Lovitt further teaches the following:
automatically optimize, without user intervention, the displayed arrangement in response to the automatic ascertaining.  As Lovitt shows in the flowchart of Fig. 2, step 204, displayed user interface objects may be adjusted (optimized) based upon automatically ascertaining of usage information (step 201).
the signal represents an increased frequency of use of a button of the multiplicity of buttons by the touch-sensitive surface in comparison with other buttons of the multiplicity of buttons.  As Lovitt further shows in Fig. 2, step 201, usage information of displayed elements are accessed.  Lovitt teaches in paragraph [0051] that frequency is measured “relative to the other controls”.
It would have been obvious to one of ordinary skill in the art at the time the application was filed to have modified the user interface of Zeinstra with the element adjustment based on frequency of use of Lovitt.  One of ordinary skill would have been motivated to have made such modification because as Lovitt teaches in the abstract, such adjustments would benefit a user of Zeinstra in reducing the cognitive load to allow the user to pay attention to other matters.

Regarding claim 9, modified Zeinstra teaches the interface of claim 8 as described above.  Zeinstra further teaches the following:
the arriving signal is generated in response to an incoming data connection or a system report.  As Zeinstra teaches in paragraph [0077], a context may be receiving a communication (incoming data connection).  

Regarding claim 10, modified Zeinstra teaches the interface of claim 9 as described above.  Zeinstra further teaches the following:
the incoming data connection represents: an e-mail; a telephone call; and/or a report from an application of a vehicle electrical system or of a mobile communication device connected to the vehicle electrical system for data interchange purposes.  As Zeinstra teaches in paragraph [0077], the communication may be from a vehicle system 

Regarding claim 12, modified Zeinstra teaches the interface of claim 8 as described above.  However, Zeinstra does not teach of altering position or size of the buttons.  Lovitt teaches the following:
the automatic optimizing of the displayed arrangement on the second display apparatus necessitates: altered positioning; and/or altered relative presentation size of the multiplicity of buttons.  As Lovitt teaches in the abstract, element adjustments can include “size, shape, and position”.
It would have been obvious to one of ordinary skill in the art at the time the application was filed to have modified the user interface of Zeinstra with the element adjustment based on frequency of use of Lovitt.  One of ordinary skill would have been motivated to have made such modification because as Lovitt teaches in the abstract, such adjustments would benefit a user of Zeinstra in reducing the cognitive load to allow the user to pay attention to other matters.

Regarding claim 14, modified Zeinstra teaches the interface of claim 8 as described above.  Zeinstra further teaches the following:
the automatic optimizing remains without influence on the screen display on the first display apparatus.  As Zeinstra teaches in paragraph [0012], a user interface is presented in response to selection of an icon on the secondary display.  Therefore, as 

As per claim 15, Zeinstra teaches the following:
a mode of transport, (see Fig. 1) comprising: 
a user interface, comprising:
a first display device, (see Fig. 1, 164); 
an evaluator, (see Fig. 2, 132); 
a second display device having a touch-sensitive surface and a user interface, (see Fig. 1, 162).  Furthermore, Zeinstra teaches in paragraph [0043] that primary display 162 may be a touch-sensitive display, wherein
the first display device is at a greater distance than the second display device from a backrest of a driver’s seat of the mode of transport.  As Zeinstra teaches in paragraph [0039], several example locations are given for each of the first and second display.  In the given example of Fig. 1, the primary display (second display device) is seen as being closer to a driver’s seat than the secondary display device (first display device), and
the user interface is configured to: 
display an arrangement of a multiplicity of buttons on the second display device, said buttons being associated with a screen display on the first display device.  As Zeinstra teaches in paragraph [0040], secondary display 164 may be capable of visually presenting one or more selectable icons.  As Zeinstra teaches in paragraph [0005], the 
automatically ascertain, on the basis of an arriving signal, that ergonomic optimization of the displayed arrangement of the associated buttons is possible.  As Zeinstra teaches in paragraphs [0060] and [0061], interface controls may be selected and presented based upon a determined context from receiving data from a sensor (arriving signal).  As Zeinstra teaches in paragraph [0074], “active context” icon 314 selects icons for presentation based upon a vehicle context (ergonomic optimization).
However, Zeinstra does not explicitly teach of optimizing the displayed arrangement based on the arriving signal being a frequency of use of the button.  In a similar field of endeavor, Lovitt teaches of a method of adjusting user interfaces in a moving vehicle (see abstract).  Lovitt further teaches the following:
automatically optimize, without user intervention, the displayed arrangement in response to the automatic ascertaining.  As Lovitt shows in the flowchart of Fig. 2, step 204, displayed user interface objects may be adjusted (optimized) based upon automatically ascertaining of usage information (step 201).
the signal represents an increased frequency of use of a button of the multiplicity of buttons by the touch-sensitive surface in comparison with other buttons of the multiplicity of buttons.  As Lovitt further shows in Fig. 2, step 201, usage information of displayed elements are accessed.  Lovitt teaches in paragraph [0051] that frequency is measured “relative to the other controls”.
It would have been obvious to one of ordinary skill in the art at the time the application was filed to have modified the user interface of Zeinstra with the element 

Regarding claim 16, modified Zeinstra teaches the mode of transport of claim 15 as described above.  Zeinstra further teaches the following:
wherein the first display device is arranged in a dashboard; and the second display device is arranged in a central console of the mode of transport.  As Zeinstra teaches in paragraph [0039], the secondary display (first display device) may be located in dashboard 107 and the primary display (second display device) may be located in the center console.


Claims 6 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zeinstra in view of Lovitt as applied to claims 1 and 8, and further in view of Yasuda et al. (US 2018/0217717), hereinafter Yasuda.

Regarding claim 6, Zeinstra teaches the method of claim 1 as described above.  However, Zeinstra in view of Lovitt does not teach of the position being closer to a user.  Yasuda teaches the following:
the signal relates to a button that is subsequently presented closer to a position of a user on the basis of the automatic optimizing.  As Yasuda teaches in paragraph 
It would have been obvious to one of ordinary skill in the art at the time the application was filed to have modified the user interface of Zeinstra with the positioning method of Yasuda.  One of ordinary skill would have been motivated to have made such modification because as Yasuda teaches in paragraph [0002], such alteration would benefit a user in increased efficiency through requiring minimal user input.

Regarding claim 13, Zeinstra teaches the interface of claim 8 as described above.  However, Zeinstra in view of Lovitt does not teach of the position being closer to a user.  Yasuda teaches the following:
the signal relates to a button that is subsequently presented closer to a position of a user on the basis of the automatic optimizing.  As Yasuda teaches in paragraph [0078], and corresponding Figs. 3A and 3B, a desired user interface element is positioned closer to a driver.
It would have been obvious to one of ordinary skill in the art at the time the application was filed to have modified the user interface of Zeinstra with the positioning method of Yasuda.  One of ordinary skill would have been motivated to have made such modification because as Yasuda teaches in paragraph [0002], such alteration would benefit a user in increased efficiency through requiring minimal user input.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY A DISTEFANO whose telephone number is (571)270-1644.  The examiner can normally be reached on Monday - Friday: 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Bashore can be reached on 5712424088.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.














/GREGORY A. DISTEFANO/
Examiner
Art Unit 2175




					/WILLIAM L BASHORE/                                                     Supervisory Patent Examiner, Art Unit 2175